DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s election filed 1/18/2022.
Quayle
This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Election/Restrictions
Claims 1-5 are allowable. The restriction requirement among, as set forth in the Office action mailed on 11/15/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/15/2021 is partly is withdrawn.  Claims 6-12, directed to a capacitive sensor circuit is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 13-20, directed to a capacitive sensor circuit are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a method for determining a presence of an object having the steps of determining based on a duty cycle of modulating signal a relative proximity of a conductive object is proximate to the mutual capacitor, wherein said duty cycle of said signal is asymmetrically responsive to noise and a presence of an object, as recited in the independent claim 1;
a capacitive sensor circuit having the measurement circuit is configured to determine based on a duty cycle of said signal relative proximity of an object to said mutual capacitance, wherein said duty cycle of said signal is asymmetrically responsive to noise and a presence of the object, wherein during the second phase, wherein the plurality of switches are configured to couple the mutual capacitance to ground, as recited in the independent claim 6;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Applicant is required to either cancel the non-elected claims 13-20 or to amend independent claim 13 to include the allowable subject matter as discussed above (The Examiner’s attempted to contact Applicant’s representative but was not successful).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/VINCENT Q NGUYEN/
Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
January 26, 2022